958 F.2d 370
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re George VAN WAGNER, Petitioner.
No. 92-8012.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 18, 1992.

On Petition for Writ of Mandamus.
George Van Wagner, petitioner pro se.
PETITION DENIED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
George Van Wagner, a federal prisoner, brought this petition for writ of mandamus seeking review of several district court orders in an ongoing 28 U.S.C. § 2255 (1988) action.   Specifically, he seeks an order directing the district court to appoint counsel and compel discovery, although the district court has previously denied motions for these forms of relief;  he also requests that this Court take "judicial notice of adjudicative facts" regarding the validity of his conviction.


2
This Court recently denied Van Wagner's petition for permission to note an interlocutory appeal of the district court's denial of his motions for appointment of counsel and to compel discovery.   United States v. Van Wagner, No. 92-8008 (4th Cir.  Feb. 19, 1992) (unpublished).   In this mandamus petition he seeks the same relief.   However, mandamus may not be used as a substitute for appeal;  to the extent that Van Wagner is not satisfied with the district court's orders, he may challenge them on appeal after the district court has entered a final order in the case.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987) (mandamus available only when there is no other remedy);   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979) (mandamus not a substitute for appeal).   Further, as Van Wagner's § 2255 motion is currently pending before the district court, this Court declines to take judicial notice of any factual allegations made by Van Wagner.


3
Although we grant leave to proceed in forma pauperis, we deny the mandamus petition.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


4
PETITION DENIED.